                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE            Steven Tiscione                            DATE:      12/10/18


DOCKET NUMBER:             18-1lOlM                                 LOG#:

DEFENDANT'S NAME:            Lucio Celli                               j
                             %y Present         Not Present         !
                                                                    V Custody              Bail

DEFENSE COUNSEL:            Leticia Olivera
                            J Federal Defender             CJA                Retained


A.U.S.A:    KavlaBensing                                   CLERK:        Felix Chin


INTERPRETER:                                              CLaneuaee^


   Defendant arraigned on the :       indictment      superseding indictment          probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                   Defendant's first appearance.
             Bond set at                              . Defendant          released       held pending
             satisfaction of bond conditions.
             Defendant advised of bond conditions set by the Court and signed the bond.
             Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
             After hearing, Court orders detention in custody.           Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

      Order of Excludable Delay/Speedy Trial entered. Start                        Stop

      Medical memo issued.

      Defendant failed to appear, bench warrant issued.

  J Status conference set for ^ / ^1 11^            @               before Judge                     —
OtherRulines:
vs

                                                                                       • ■   -^:v   • •"



                                                  V


                                                                       r:xv-     •;



                                                      V




                                                                               a-.i-




                                                                  ■■'•v




                          •?          i :--


                   ■:■'        a;-'           .




                                                                                                \
 )i\ \ l■• ^;v■v      'T*ST^                              f

                                                              * ♦ ;•
